DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 5-6, 8-9, 11, 13-14, 16-19 and 21 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan K. Hsu on 10 September 2021.

The application has been amended as follows: 
Claim 1, line 10, delete “and”.
Claim 1, line 12, immediately after “plant” insert: 
-- , 
wherein loading of the soil additive is between about 0.5 weight % and about 10 weight % of the soil blend, and 

Cancel claims 23-28.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: instant claim 1 is drawn to a bagged soil blend comprising (a) a soil medium, (b) a porous soil additive mixed in the soil medium and comprising volcanic rock particles and/or perlite, and (c) an insecticide composition at least partially infiltrated within the porous soil additive, wherein the insecticide composition comprises (i) an emulsifier comprising soaps, lecithin, glycerin, myristic acid, oleate salts, stearate salts, polysorbates, or any combination thereof, and (ii) an essential oil comprising cedarwood oil, clove oil, cottonseed oil, or mixtures thereof.
The closest prior art is WO 00/21364 A2 which teaches application of an essential oil product to the ground soil for the control of insects, wherein the product comprises essential oils embedded in perlite and being added to soil.  WO ‘364 does not teach or suggest a bagged product, a composition comprising an emulsifier, or the specifically recited essential oils as instantly claimed.
Applicant presented a declaration on 19 November 2020 arguing surprising and unexpected control of mosquito populations with compositions according to the instant invention.  Applicant also presented a declaration on 9 June 2021 that argues that WO ‘364 teaches significantly less insecticide (i.e., 0.1%) than instantly claimed (i.e., between about 2 weight % and about 10 weight % of the soil blend), and that increased amounts .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616